Citation Nr: 0002847	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-32 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of trauma 
to the mouth

3.  Entitlement to service connection for epilepsy as 
secondary to trauma to the mouth.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.    
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Portland, 
Oregon, Department of Veterans Affairs (VA), Regional Office 
(RO).   

The Board notes that the veteran timely appealed the issues 
of entitlement to service connection for defective hearing 
and tinnitus and entitlement to a disability evaluation in 
excess of 30 percent for post traumatic stress disorder.  In 
a May 1999 rating decision, service connection for hearing 
loss was granted and a zero percent evaluation was assigned 
effective August 20, 1997.  Service connection was 
establishes for tinnitus and a 10 percent evaluation was 
assigned effective August 20, 1997.  A 100 percent evaluation 
was assigned tot he service-connected post traumatic stress 
disorder effective August 7, 1996.  These were complete 
grants of the benefits sought and these matters are not 
before the Board for appellate review.  


FINDINGS OF FACT

1.  Competent evidence demonstrating that the current 
diagnosis of hypertension is medically related to the 
veteran's period of service or to a service-connected 
disability has not been presented.   

2.  Competent evidence demonstrating that the veteran 
currently has a disability due to trauma to the mouth has not 
been presented.

3.  Competent evidence demonstrating a current diagnosis of 
epilepsy has not been presented.   


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The claim of entitlement to service connection for 
residuals of trauma to the mouth is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).  

3.  The claim of entitlement to service connection for 
epilepsy is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

In addition, the veteran served continuously for ninety (90) 
or more days during a period of war, therefore, if 
cardiovascular-renal disease became manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 and Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1999). 

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310 (1999). 

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) has defined "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Id.  A claim must be more than just an 
allegation; a claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If a claim 
is not well-grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
A not well-grounded claim must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  If the initial burden of 
presenting evidence of a well-grounded claim is not met, the 
VA does not have a duty to assist the veteran further in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992). 

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well- 
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

Analysis

Service Connection for Hypertension

The veteran asserts that he incurred hypertension in service.  
He contends that the service medical records show that his 
blood pressure at enlistment was 138/72 and at discharge, it 
was 134/94.  He also contends that his hypertension was 
caused by his service-connected post traumatic stress 
disorder.  

The veteran is service-connected for post-traumatic stress 
disorder, rated as 100 percent disabling; tinnitus, rated as 
10 percent disabling; and hearing loss, rated as 
noncompensably disabling.  

There is competent evidence showing that the veteran 
currently has hypertension.  VA hospitalization records, 
dated in April 1997, reflect a diagnosis of hypertension.  

There is no evidence that the veteran incurred hypertension 
in service.  Service medical records are silent for 
complaints, treatment or diagnosis of hypertension.  The 
Board points out that a report of an internal medicine 
examination, dated in May 1958, indicates that there was no 
evidence of organic cardiovascular disease.  The May 1970 
separation examination does reflect a blood pressure reading 
of 134/94; however, there is no diagnosis of hypertension.  

There is no medical evidence reflecting a diagnosis of 
hypertension within one year from service separation in 1970.  
Private medical records, dated in December 1976, reflect an 
elevated blood pressure reading of 140/78.  A June 1991 
treatment record indicates that the veteran's blood pressure 
reading was 152/110 and 156/96.  However, the treatment 
records do not reflect a diagnosis of hypertension.  The 
medical evidence of record shows that the veteran was first 
diagnosed with hypertension in May 1994.  

The veteran has not submitted competent evidence establishing 
a nexus between the current diagnosis of hypertension and any 
service-connected disability or his period of service.  The 
medical records associated with the claims folder do not 
medically link the hypertension to service. 

The veteran has submitted an article entitled Hypertension in 
the War Veteran, by Lawrence R. Moss, MD.  In this article, 
Dr. Moss cited to studies that suggested that emotional 
factors and anxiety put one at risk for developing 
hypertension.  Dr. Moss concluded that the findings of these 
studies suggested that hypertension need not develop 
immediately after the onset of a stressor, and that neurotics 
came down with hypertension on an average of ten years sooner 
than non-neurotics.  Dr. Moss concluded that the psychosocial 
stress played an important causative role in development of 
hypertension and it was reasonable to conclude that wartime 
exposure often played a causative role in the development of 
hypertension.  He also concluded that veterans suffering from 
post traumatic stress disorder have an increased risk for the 
development of hypertension.    

The Board finds that this article is not sufficient evidence 
of a medical nexus between the veteran's hypertension and his 
service-connected post traumatic stress disorder or his 
experiences in service.  Dr. Moss's conclusions are too 
general.  This article does not address the facts that are 
specific to the veteran's case.  The Board also points out 
that this article does not discuss the relationship between 
the post traumatic stress disorder or war experience and the 
hypertension with any degree of certainty.  This article does 
not indicate that the post traumatic stress disorder, does in 
fact, cause hypertension.  The article only indicates that a 
veteran with war experience or post traumatic stress disorder 
may have an "increased risk" for developing hypertension 
and post traumatic stress disorder "often" plays a 
"causative role" in the development of hypertension.  The 
Board also notes that the author of the article indicated 
that the studies he cited associated anxiety with the 
development of hypertension and he could find no comparable 
research being done with post traumatic stress disorder and 
hypertension.  The author indicated that post traumatic 
stress disorder was subsumed under the general rubric of 
anxiety disorders.  

The Court has held that generally, an attempt to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise "is too general 
and inconclusive" to well ground a claim.  Sacks v. West, 11 
Vet. App. 314, 317 (1998) (citing Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996)); see Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (holding that medical treatise evidence 
proffered by the appellant in connection with his lay 
testimony was insufficient to satisfy requirement of medical 
evidence of nexus to well-ground claim).  In Sacks v. West, 
this Court held that a medical article that contained a 
generic statement regarding a possible link between a 
service-incurred mouth blister and a present pemphigus 
vulgaris condition, did not satisfy the nexus element of a 
well-grounded claim. 11 Vet. App. 314 (1998).  The Court 
considered this to be analogous to such statements as 
"occasional joint pain is usually an early symptom of 
arthritis or...an incident of chest pain will usually occur 
before heart disease is diagnosed."  Id. at 317.  As a 
result, the Court did not accept this particular medical 
treatise evidence as sufficient to demonstrate the requisite 
medical nexus for a well-grounded claim.  However, the Court 
cautioned that its "holding does not extend to a situation 
where medical article or treatise evidence, standing alone, 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  Id. 

Medical treatise evidence, however, can provide important 
support when combined with an opinion of a medical 
professional.  See Rucker v. Brown, 10 Vet. App. 67, 73-74 
(1997) (holding that evidence from scientific journal 
combined with doctor's statements was "adequate to meet the 
threshold test of plausibility"); Bielby v. Brown, 7 Vet. 
App. 260, 265-67 (1994).  Similarly, medical treatise 
evidence could "discuss[] generic relationships with a degree 
of certainty such that, under the facts of a specific case, 
there is at least a plausible causality based upon objective 
facts."  Wallin v. West, 11 Vet. App. 509, 514 (1998) (citing 
Sacks, supra).  Indeed, as stated in Wallin, "in order for a 
claim to be well grounded [it] need not be supported by 
evidence sufficient for the claim to be granted.  Rather, the 
law establishes only a preliminary threshold of plausibility 
with enough of an evidentiary basis to show that the claim is 
capable of substantiation."  Id. (citing Robinette, 8 Vet. 
App. at 76).  

The Board finds that the medical article submitted by the 
veteran is insufficient to establish a medical nexus between 
the current diagnosis of hypertension and his period of 
service or his service-connected post traumatic stress 
disorder.  The veteran did not submit a medical opinion in 
combination with this medical article.  The article does not 
establish a relationship between the hypertension and the 
veteran's service-connected post traumatic stress disorder or 
his period of service with any degree of certainty.  Thus, 
the Board concludes that this article is insufficient to 
establish the required medical nexus.  

The veteran himself asserts that he developed hypertension in 
service.  As noted above, he contends that his blood pressure 
increased from service entrance to service separation and 
this is evidenced by the blood pressure readings on his 
service enlistment and separation examinations.  The veteran 
also asserts that he developed hypertension as a result of 
his service-connected post traumatic stress disorder.  

The Board points out that the veteran does not possess the 
technical or specialized knowledge to provide a probative 
conclusion with respect to the issue of whether his 
hypertension first manifested in service or whether his 
hypertension is medically related to his period of service or 
to a service-connected disability.  See Espiritu, supra.  The 
veteran does not have the medical expertise to render a 
medical opinion as to the significance of his blood pressure 
reading at the time of his service separation.  He also does 
not have the medical expertise to render a medical opinion as 
to whether the hypertension is medically related to his 
period of service or a service-connected disability.  Thus, 
the veteran's statements are insufficient to establish a 
nexus between his hypertension and his period of service or a 
service-connected disability.  The Board also points out that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded.  See Grottveit v. 
Brown, 5 Vet. App. at 93.  The veteran has not submitted any 
other medical opinion to support his claim.  

In light of the absence of competent medical evidence of a 
medical nexus between the current diagnosis of hypertension 
and the veteran's period of service or a service-connected 
disability, the veteran's claim is implausible and not well 
grounded.  Therefore, the claim must be denied.  38 U.S.C.A. 
§ 5107(a). 

Service Connection for Residuals of Trauma to the Mouth

The veteran asserts that he currently has residuals due to 
trauma to his mouth in service.  He contends that while on a 
three mile run during a physical training exercise in 
service, someone in front of him fell and the last thing he 
remembered was a rifle butt coming at his face.  He did not 
remember getting to sick bay.  He did remember that the 
doctor told him he had a severe blow to his mouth and he 
would have to re-set his upper teeth and have an acrylic 
splint on them.  The veteran asserts that his service dental 
records show that his jaw was wired with mesh and acrylic 
splint.  The splint was placed in his mouth two months before 
he left for Vietnam and was removed when he returned from 
Vietnam.  The veteran contends that when they removed the 
splint, they had to do reconstruction work and he was in oral 
surgery for four hours.   

Service medical records do not reflect evidence that the 
veteran incurred an injury to the face or mouth or that he 
was rendered unconscious.  Service dental records indicate 
that in December 1967, a temporary wire mesh and acrylic 
splint was fixed on teeth numbers 6 through 10.  Anesthesia 
was used.  There is no indication that this dental work was 
the result of trauma to the mouth or that the veteran 
developed a residual disability due to trauma to the mouth.  
The May 1970 separation examination report does not reflect a 
diagnosis of a residual disability or defect to the mouth due 
to trauma.  Examination of the mouth was normal.  

There is no competent medical evidence of record which 
establishes that the veteran currently has a residual 
disability due to trauma to the mouth.  The veteran asserts, 
in essence, that he currently has a residual disability due 
to trauma to the mouth.  He has submitted statements by 
family members in support of his claim.  In the statements, 
the family members indicate that in service, they observed 
that the veteran had his teeth pushed back into his mouth and 
he had to wear a brace.  

As noted above, the Court has held that although the veteran 
and other lay persons are competent to provide an account of 
the veteran's symptoms, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge."  See 
Espiritu, supra.  The veteran's family members and the 
veteran himself do not possess the technical or specialized 
knowledge to provide a probative conclusion with respect to 
the issue of whether the veteran currently has a residual 
disability due to trauma to the mouth in service.  See 
Espiritu, supra.  Thus, the veteran's statements and the 
statement of his family members that he has a residual 
disability are not sufficient evidence to establish the 
existence of a current disability.  

Evidence of a well grounded claim must include medical 
evidence of a current disability.  See Caluza, 7 Vet. App. at 
506.  See also Brammer, 3 Vet. App. at 225.  The medical 
evidence of record does not reflect a current diagnosis of a 
residual disability due to trauma to the mouth.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer, supra; see also Rabideau v. Derwinski, 
2 Vet. App. 141, 143- 44 (1992).  

The Board notes that service connection will be granted for a 
disease or injury of the individual teeth and investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  As to each noncompensable service-
connected dental condition, a determination will be made as 
to whether it is due to a combat wound or other service 
trauma. 38 C.F.R. § 3.381 (1999).  The significance of a 
finding that a dental condition is due to in-service trauma 
is that the veteran may be authorized to receive any VA 
dental care indicated as reasonably necessary for the 
correction of such service-connected noncompensable condition 
or disability.  38 C.F.R. § 17.161(c) (formerly § 17.123(c)), 
commonly referred to as Class II(a) eligibility.  For the 
purposes of determining whether a veteran has Class II(a) 
eligibility for dental care under 38 C.F.R. § 17.161(c), the 
term "service trauma" does not include the intended effects 
of treatment provided during the veteran's military service, 
including tooth extraction.  See VAOPGCPREC 5-97, 62 Fed. 
Reg. 15566 (1997).

Noncompensable dental conditions; i.e., treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions for VA compensation 
purposes, and may be considered service connected solely for 
the purpose of determining entitlement to VA dental 
examinations or outpatient dental treatment under the 
provisions of 38 C.F.R. § 17.161. 

The Board points out that the veteran has not submitted any 
competent medical evidence which establishes that he 
currently has a disease or injury of the individual teeth and 
investing tissues due to trauma to the mouth.  Evidence of a 
well grounded claim must include medical evidence of a 
current disability.  See Caluza, supra.  See also Brammer, 3 
Vet. App. at 225.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer, supra; see 
also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  

In light of the absence of a current diagnosis of a residual 
disability due to trauma to the mouth or disease or injury to 
the teeth or investing tissues due to trauma to the mouth, 
the veteran's claim is implausible and not well grounded.  
Therefore, as a matter of law, the claim must be denied. 38 
U.S.C.A. § 5107(a). 

Service Connection for Epilepsy

The veteran asserts that he currently has epilepsy due to the 
trauma to the mouth that was sustained in service.  He 
asserts that the epilepsy was caused by the blow to his head 
when he was in service.  The veteran indicated that he was 
out for a couple of minutes, and it took three to four hours 
for the doctors to re-set his teeth.  He stated that he has 
had headaches and black-outs for the past 28 years and they 
have gotten worse in the past 6 or 7 years.    

The Board finds that there is no medical evidence of a 
current diagnosis of epilepsy.  The medical evidence of 
record shows that the veteran began receiving medical 
treatment for seizures in 1994.  However, extensive 
examination and testing in March 1997 revealed that the 
veteran does not have epilepsy, but in fact has a conversion 
disorder with seizures or psuedoseizures.  

A September 1996 neuropsychological evaluation report 
indicates that the veteran underwent evaluation for his 
black-out episodes.  The neuropsychological testing indicated 
a strong psychological factors operating in the overall 
symptom picture.  It was noted that the veteran's pattern of 
test results did not fit any pattern that is typically seen 
with a neurological condition, but rather strongly suggested 
psychological components to his illness behaviors.  This did 
not rule-out a medical condition but indicated that the 
psychological or emotional factors acted to exacerbate or 
maintain illness behaviors.  A psychiatric consultation was 
recommended.  

VA hospitalization records, dated in March 1997, indicate 
that the veteran was admitted for CCTV-EEG monitoring.  The 
veteran's neuropsychological evaluation and medical history 
were reviewed.  A March 1997 discharge summary indicates that 
the veteran's black-out episodes began 6 years prior; the 
veteran was started on Depakote.  The black-out episodes 
continued despite the medication.   In August 1996, the 
veteran was started on Dilantin.  Neurological examination in 
August 1996 was normal.  He underwent a nueropsychological 
examination in August 1996.  The MMPI was felt to be invalid.  
Computed tomography (CT) scan was normal.  Magnetic Resonance 
Imaging (MRI) scan was essentially normal.  Routine 
electroencephalogram (EEG) was interpreted as abnormal due to 
bitemporal slowing and sharp waves.  The veteran was seen in 
an epilepsy clinic in January 1997.  VA clinical records from 
the seizure clinic, dated in January 1997, reflect a 
diagnosis of seizures versus pseudo-seizures.  

VA hospitalization records, dated in March 1997, indicate 
that the veteran had three "black-out" spells during the 
monitoring.  The EEG results revealed that the overall 
activity was not felt to be epileptiform and no definite 
interictal epileptiform discharges were seen.  The diagnosis 
was non-epileptic events.  

The summary assessment indicated that the veteran had three 
of his typical black-out episodes during the monitoring and 
they were shown to be non-epileptic in nature.  Based upon 
their appearance, and somewhat supported by the 
neuropsychological testing, the specialists concluded that 
the seizures were psychogenic in origin.  Anti-epileptic 
drugs were discontinued.  It was noted that the EEG had some 
unusual features, however, the unusual features did not 
equate with the diagnosis of epilepsy.  

The Board notes that VA treatment records, dated in April 
1997 and June 1997, indicate that the veteran reported that 
he has not had any black-outs; he was off the seizure 
medication.  A March 1999 VA examination report reflects, in 
pertinent part, a diagnosis of conversion disorder with 
seizures.  The Board also notes that the service medical 
records are silent for complaints, treatment or diagnosis of 
epilepsy.   

Evidence of a well grounded claim must include medical 
evidence of a current disability.  See Caluza, 7 Vet. App. at 
506.  See also Brammer, 3 Vet. App. at 225.  The medical 
evidence of record does not reflect a current diagnosis of 
epilepsy due to trauma to the mouth.  In the absence of proof 
of a present disability there can be no valid claim.  
Brammer, supra; see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143- 44 (1992).  

In light of the absence of competent medical evidence of a 
current diagnosis of epilepsy, the veteran's claim is 
implausible and not well grounded.  Therefore, the claim must 
be denied.  38 U.S.C.A. § 5107(a). 




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of trauma to 
the mouth is denied.

Entitlement to service connection for epilepsy is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

